Citation Nr: 1629029	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-48 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to May 5, 2010, entitlement to a rating in excess of 10 percent for varicose veins of the right leg; on and after May 5, 2010, entitlement to a rating in excess of 40 percent.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

4.  Prior to May 5, 2010, entitlement to a rating in excess of 10 percent for bilateral pes planus; on and after May 5, 2010, entitlement to a rating in excess of 20 percent.

5.  Entitlement to a rating in excess of 10 percent for chronic plantar fasciitis with degenerative arthritis of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from September 1988 to September 1991 and from September 2004 to March 2006 in the Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, the record before the Board includes Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files.  VBMS and VVA contain documents duplicative of what is in paper claims file; additionally, VBMS contains a March 2016 Informal Hearing Presentation and VVA contains VA treatment records dated through 2014.

In December 2010, the Veteran raised the issue of entitlement to TDIU.  As this issue was raised prior to March 24, 2015, it is referred to the Agency of Original Jurisdiction (AOJ0 for consideration.  

The varicose veins issue is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to May 5, 2010, service-connected varicose veins of the right leg were manifested by intermittent, and not persistent, edema.

2.  On and after May 5, 2010, service-connected varicose veins of the right leg have been manifested by persistent edema, but persistent ulcerations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to May 5, 2010, and in excess of 40 percent beginning May 5, 2010, for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  

Regarding the increased rating claim decided herein, by correspondence dated in September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The claim was readjudicated in an October r2010 statement of the case.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  The Veteran was afforded the appropriate VA examination in 2013.  Moreover, the objective evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provide all the necessary information in order to properly consider the claim.  

II.  Varicose Veins of the Right Leg

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's right leg varicose veins are rated as 10 percent disabling prior to May 5, 2010, and 40 percent disabling beginning May 5, 2010, under Diagnostic Code 7120.  Under Diagnostic Code 7120, a 10 percent is warranted where the evidence demonstrates intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking.  A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema.  A 40 percent disability rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent disability rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent disability rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Historically, an August 2007 rating decision awarded service connection for varicose veins of the right leg based on evidence of complaints and findings of the disability in service, treatment with ligation and stripping of the vein after service in June 2006, and an October 2006 VA examination report which notes no current treatment and a finding that varicose veins were resolved.  A noncompensable evaluation was assigned for this disability.

The Veteran did not submit a claim for increased rating.  Rather, an October 2007 medical record from Dr. B, received by VA in December 2007, was treated as a claim for increased rating.  Dr. B noted that the October 2006 surgery showed some effectiveness; however, Veteran was still required to wear compression stockings every day to address residual edema.

A July 2008 VA outpatient treatment record notes that examination of the lower extremities revealed no pretibal pitting edema, tenderness, erythema, warmth, or synovitis.  A November 2009 VA primary care visit record notes that examination of the lower extremities revealed no cyanosis, pretibial pitting edema, erythema, cords, warmth, or synovitis.  See VVA.

A May 5, 2010 treatment record from Dr. B notes that examination revealed mild edema in the lower extremities.  Varicosities on the anterior aspect of the right lower leg were palpable and tortuous.  Touch, pin, vibratory and proprioception sensations were abnormal or absent. Assessment was varicose veins of the right lower extremity with inflammation.

VA outpatient treatment records show that there was no cyanosis or edema in the right leg in November 2011.  Varicose veins were not noted as a current problem.  The same findings were noted in July 2012.  Although the Veteran was noted to be wearing knee braces, he was not noted to be wearing compression stockings.  See VVA.

An August 2013 VA examination report notes the Veteran's complaints of aching and fatigue in the leg after prolonged standing or walking; persistent stasis pigmentation or eczema; and persistent edema.  He also reported regularly (but not constantly) wearing compression stockings.  Examination revealed a surgical scar but no other pertinent physical findings, complications, conditions, signs, or symptoms related to varicose veins.

A November 2013 VA primary care outpatient note shows that examination revealed no cyanosis, clubbing, or edema in the right leg.  Varicose veins were not among the active problems for which the Veteran was receiving treatment.  See VVA.

For the period prior to May 5, 2010, the Board finds that an evaluation in excess of 10 percent is not warranted.  The evidence of record does not indicate that there is persistent edema of the right leg.  Rather, it was shown in December 2007, but noted to not be present in July 2008, and November 2009.  Accordingly, this does not support a finding of persistent edema.  The Veteran did not assert persistent edema during this time period.   Therefore, a higher schedular rating is not warranted for this period.

For the period beginning May 5, 2010, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected right leg varicose veins is not warranted.  The evidence does not support a finding of persistent ulceration.  Further, while persistent edema and complaints of aching are shown, the Veteran reported only needing compression stockings regularly, but not constantly.  Moreover, outpatient treatment records for the period show no findings consistent with stasis pigmentation, eczema, or persistent ulceration.  Therefore, a schedular rating in excess of 40 percent is not warranted for this period.

In rating the Veteran's right leg varicose veins, the Board has considered the Veteran's statements that they are worse than the rating he currently receives - he did not make other specific lay statements regarding the diagnostic code criteria.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In adjudicating the Veteran's claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's varicose veins have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the staged evaluations.  The medical findings directly address the criteria under which the Veteran's disability is evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's varicose veins are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of edema, aching, fatigue, stasis pigmentation, and eczema.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

ORDER

Prior to May 5, 2010, a rating in excess of 10 percent for varicose veins of the right leg; on and after May 5, 2010, a rating in excess of 40 percent is denied.


REMAND

Knees, Pes Planus, and Plantar Fasciitis with Degenerative Arthritis

Regarding the claim for increased evaluations for bilateral chondromalacia, pes planus, and plantar fasciitis with degenerative arthritis, remand is required to obtain current examinations.  Regarding the Veteran's knee, the most recent examination for his disabilities was in August 2013.  The examiner stated that the Veteran has weakness, excess fatigability, and swelling in addition to limitation of motion with pain.  However, the examiner did not comment with respect to the degree of additional limitation of motion that would be present as a result of weakened movement and excess fatigability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, in a March 2016 Informal Hearing Presentation, the Veteran's representative stated that the Veteran reported increased knee pain in the morning during which times he presents with additional limitations of motion by 20 percent for up to one day.  See March 2016 Informal Hearing Presentation, page 2, VBMS.  This was not reflected in the 2013 examination report, suggesting a worsening of the Veteran's symptoms.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also in the March 2016 Informal Hearing Presentation, the Veteran's representative stated that the condition of the Veteran's feet is more severe.  Specifically, the Veteran reported flare-ups productive of additional heel and foot pain resulting in pronated walking to ease the severity; such complaints were not noted on VA examination in 2013.  Given the complaints of increased symptomatology, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected foot disabilities.  See Snuffer, 10 Vet. App. 400.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chondromalacia of the right and left knees.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must provide comment on whether the Veteran's functional loss of weakened movement, excess fatigability, swelling, and pain would result in additional limitation of motion.   

4.  After any additional records are associated with the claims file, provide the Veteran with the appropriate VA examination(s) to determine the current level of severity of his service-connected bilateral pes planus and bilateral plantar fasciitis with degenerative arthritis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaires.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


